obligation be eliminated, and that the court reaffirm that the Newmans
                 are not parties to the case and have no standing.
                             On December 23, 2013, the district court entered an order
                 denying appellant's motion for reconsideration and noting that respondent
                 had been released from incarceration. The court determined that
                 appellant's request for primary custody while respondent was incarcerated
                 had been rendered moot. The court also determined that appellant's
                 request for joint legal custody had also been rendered moot because the
                 December 12 order had granted the parties joint legal and physical
                 custody. Finally, the district court determined that it was appropriate for
                 appellant to pay child support. This appeal followed.
                             On appeal, appellant contends that the district court infringed
                 upon his parental rights by allowing the Newmans to exercise
                 respondent's custodial rights during her incarceration without a finding
                 that appellant was unfit. Appellant also contends that contrary to the
                 district court's findings in its December 23 order, respondent was not
                 released from incarceration until January 2014. Thus, appellant requests
                 an order awarding him full custody, eliminating his child support
                 obligation, and barring the Newmans from any further attempts to obtain
                 custodial rights.
                             Having reviewed the record on appeal, we conclude that the
                 district court properly determined that appellant's challenge to the
                 custodial arrangement involving the Newmans was rendered moot once
                 respondent was released from incarceration. The court may not "give
                 opinions upon moot questions or abstract propositions, or . . . declare
                 principles of law which cannot affect the matter in issue before it."   Univ.

                 & Cmty. Coll. Sys. of Nev. v. Nevadans for Sound Gov't,   120 Nev. 712, 720,

SUPREME COURT
     OF
    NEVADA
                                                       2
(0) 1947A 404.
                    100 P.3d 179, 186 (2004) (quoting NCAA v. Univ. of Nev., Reno,            97 Nev.
56, 57, 624 P.2d 10, 10 (1981)), A case that initially presents a live
                    controversy may be rendered moot by subsequent events.                 Personhaocl

                    Nev. v. Bristol, 126 Nev. „ 245 P.3d 572, 574 (2010). Under the
                    December 12, 2013, order, appellant and respondent share joint legal and
                    physical custody of the minor child upon respondent's release from
                    incarceration. To the extent that appellant seeks clarification of, or a
                    modification to the district court's order, such a request is more
                    appropriately directed to the district court in the first instance.'
                                Finally, we conclude that the district court did not abuse its
                    discretion in ordering appellant to pay $100 per month in child support,
                    which constitutes the statutory minimum amount of support.               See NRS

                    12513.080(4); Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543
                    (1996) (providing that matters of child support are within the district
                    court's sound discretion). Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                             Parraguirre



                    Douglas                                      Cherry




                           'Appellant's additional arguments concerning venue and
                    disqualification of the district judge should also be directed to the district
                    court.



SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    (e/9
                      cc: Hon. James Todd Russell, District Judge
                           Dallas Tayler Boyer
                           Lindsie Newman
                           Carson City Clerk




SUPREME COURT
           OF
        NEVADA
                                                        4
( o)   t9 4 A   ae.